UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

       v.
                                                             Crim. Action No. 04-00122-1 (CKK)
 TYRONE V . CARTER,

    Defendant.


                                           ORDER
                                      (December 2, 2020)

        This case comes before the Court upon the receipt of a [39] Report and Recommendation

from Magistrate Judge G. Michael Harvey, dated November 12, 2020. No objections to the

Magistrate Judge’s Report and Recommendation have been received by the Court.

        Accordingly, it is this 2nd day of December, 2020,

        ORDERED that the Report and Recommendation, ECF No. 39, is hereby ADOPTED,

and it is

        FURTHER ORDERED that Defendant Tyrone V. Carter’s supervised release shall be

revoked and he shall be sentenced to a term of imprisonment of 18 months to run concurrent with

his current term of imprisonment, with no additional period of supervised release to follow his

reincarceration, and it is

        FURTHER ORDERED that by December 10, 2020, the parties shall indicate by filing a

Notice with this Court as to whether they agree to proceed with sentencing via videoteleconference

in light of the ongoing Covid-19 pandemic and health and safety concerns.

                                             ____________/s/__________________
                                             COLLEEN KOLLAR-KOTELLY
                                             UNITED STATES DISTRICT JUDGE